MEMORANDUM **
James Bryan Gordon, an Arizona state prisoner, appeals pro se the district court’s 28 U.S.C. § 1915A(b)(l) dismissal of his 42 U.S.C. § 1983 action alleging illegal search and seizure, violations of his right to privacy, violations of his due process rights, and conspiracy to violate his constitutional rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissals pursuant to 28 U.S.C. § 1915A(b)(l). See Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We vacate and remand.
The district court dismissed Gordon’s action as barred by Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). We are unable to discern from the record whether the alleged illegal search and seizure had any connection to the conviction for which Gordon is presently incarcerated. We vacate the district court’s dismissal and remand for the district court to give Gordon notice and opportunity to amend his complaint. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.2000) (en banc).
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.